United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3336
                        ___________________________

                                  Earl Lee Hall, Jr.

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

              Tracy Taylor, Deputy, Dub Brassell Detention Center

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                            Submitted: March 18, 2021
                              Filed: March 23, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

      Earl Lee Hall, Jr., appeals the district court’s adverse judgment following a
bench trial in his 42 U.S.C. § 1983 action.1 Having reviewed the record, we conclude

      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
the district court did not abuse its discretion in denying Hall’s motions for
appointment of counsel, see Patterson v. Kelley, 902 F.3d 845, 849-50 (8th Cir. 2018)
(standard of review), or in addressing Hall’s requests for discovery, see Robinson v.
Potter, 453 F.3d 990, 994-95 (8th Cir. 2006) (standard of review). Because Hall has
failed to provide a transcript of the trial proceedings, this court cannot meaningfully
review his challenge to the district court’s judgment. See Fed. R. App. P. 10(b)
(discussing the appellant’s duty to order transcripts); Van Treese v. Blome, 7 F.3d
729, 729 (8th Cir. 1993) (per curiam) (explaining that the district court’s factual
findings or evidence presented at trial could not be reviewed without a transcript);
Schmid v. United Bhd. of Carpenters & Joiners of Am., 827 F.2d 384, 386 (8th Cir.
1987) (per curiam) (explaining that, without a trial transcript, this court could not rule
on the weight of the evidence). Accordingly, the judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                           -2-